Exhibit 24(b)(8)(b)(6): Amendment No. 2, dated as of May 28, 2015, and effective as of April 1, 2015, to the Administrative Services Agreement dated April 25, 2008, as amended, by and between BlackRock Advisors, LLC, Voya Insurance and Annuity Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Security Life of Denver Insurance Company AMENDMENT No. 2 TO THE ADMINISTRATIVE SERVICES AGREEMENT This AMENDMENT No. 2, dated as of May 28, 2015, and effective as of April 1, 2015 (the “Effective Date”) is made to the Administrative Services Agreement dated April 25, 2008, as amended (the “Agreement”) by and between BLACKROCK ADVISORS, LLC (“BAL”) and VOYA INSURANCE AND ANNUITY COMPANY (formerly, ING USA Annuity and Life Insurance Company), RELIASTAR LIFE INSURANCE COMPANY, Reliastar Life Insurance company of New york and SECURITY LIFE OF DENVER INSURANCE COMPANY. all such entities shall be collectively known as the “Parties.” WHEREAS, the Parties desire to amend the Agreement with respect to the administration expense payment rates; NOW, THEREFORE, in consideration of the foregoing and the mutual promises set forth below, the Parties agree as follows: 1.
